 Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 1 of 33




Cal. S. Comm. on Judiciary, SB 822 Analysis (2018)
      Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 2 of 33
                       SENATE JUDICIARY COMMITTEE
                       Senator Hannah-Beth Jackson, Chair
                           2017-2018 Regular Session


SB 822 (Wiener)
Version: April 19, 2018
Hearing Date: April 24, 2018
Fiscal: Yes
Urgency: No
CK


                                         SUBJECT

                  Communications: broadband Internet access service

                                      DESCRIPTION

This bill would codify portions of the recently-rescinded Federal Communications
Commission rules protecting “net neutrality.” This bill would prohibit Internet service
providers (ISPs) from engaging in certain practices, including blocking lawful content,
applications, services, or nonharmful devices, discriminating between lawful Internet
traffic on specified bases, engaging in “third-party paid prioritization,” engaging in
application-specific differential pricing, and engaging in deceptive or misleading
marketing practices. This bill would provide the parameters within which ISPs could
offer different levels of quality of service to end users or to “zero-rate” certain Internet
traffic.

The Attorney General would be authorized to investigate certain violations on its own
motion or in response to complaints and to bring an action to enforce these provisions,
pursuant to the Unfair Practices Act and the False Advertising Law. This bill would
also prohibit state agencies from purchasing, or providing funding for the purchase of
broadband Internet access services from an ISP in violation of these provisions.

                                     BACKGROUND

Overview of the Internet: Understanding the Series of Tubes

There are four major participants in the operation of the Internet marketplace that are
relevant herein: backbone networks, Internet service providers (ISPs), edge providers,
and end users--the customers. Backbone networks are interconnected, long-haul fiber-
optic links, high-speed routers, and data centers capable of transmitting vast amounts
of data. These networks are operated by many independent companies from around
the world. Customers wishing to access the Internet generally connect to these
networks through local ISPs, such as Verizon or Comcast. ISPs are said to provide the
“on-ramp” to the Internet. Whereas users previously relied on dial-up connection over
telephone lines, most customers now generally access the Internet through much faster
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 3 of 33
SB 822 (Wiener)
Page 2 of 32

“broadband Internet access services,” high-speed communication technologies such as
cable modem service. Edge providers provide content, services, and applications over
the Internet that are consumed by the end users. Companies like Amazon, Google, and
Facebook are examples of edge providers.

One federal court provided a simplified example of how this all works together:

   when an edge provider such as YouTube transmits some sort of content—say, a
   video of a cat—to an end user, that content is broken down into packets of
   information, which are carried by the edge provider’s local [ISP] to the backbone
   network, which transmits these packets to the end user’s local [ISP], which, in turn,
   transmits the information to the end user, who then views and hopefully enjoys the
   cat.

   These categories of entities are not necessarily mutually exclusive. For example, end
   users may often act as edge providers by creating and sharing content that is
   consumed by other end users, for instance by posting photos on Facebook. Similarly,
   broadband providers may offer content, applications, and services that compete
   with those furnished by edge providers.
(Verizon v. FCC (D.C. Cir. 2014) 740 F.3d at 645-647.)

It should be noted that some edge providers can bypass or take shortcuts along the
backbone networks and provide their content more directly to ISPs through “peering
connections” and “content delivery networks” (CDNs). For example, Netflix has built
its own CDN to deliver all of its video traffic, including 90 percent of it being delivered
through direct connections between its CDN and local ISPs. (See Netflix Media Center,
How Netflix Works With ISPs Around the Globe to Deliver a Great Viewing Experience (Mar.
17, 2018) <https://media.netflix.com/en/ company-blog/how-netflix-works-with-isps-
around-the-globe-to-deliver-a-great viewing-experience> [as of Apr. 17, 2018].)

“Net Neutrality”

Net neutrality is the concept that the Internet should be an open and level playing field.
The theory is that ISPs should not discriminate against lawful content, but treat all
Internet traffic the same regardless of source and whether the content is in competition
with that of the ISP. There is reasonable concern, explained in further detail below, that
without rules against it, ISPs will limit, block, or degrade the quality of the content
being transmitted to the end user, or create special “fast lanes” for the ISP’s preferred
content. Another troubling practice is known as “third-party paid prioritization,” in
which ISPs will offer to prioritize Internet traffic for some edge providers for
compensation and at the detriment of other edge providers and end users. Under
commonly-accepted net neutrality principles, these practices are anathema to an open
Internet.
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 4 of 33
SB 822 (Wiener)
Page 3 of 32

As discussed in more detail below, these are not simply speculative concerns. One
major ISP admitted to a federal appellate court that without FCC rules prohibiting
accepting fees from edge providers in return for either excluding their competitors or
for granting prioritized access to end users, it “would be exploring those commercial
arrangements.” (Verizon v. FCC (D.C. Cir. 2014) 740 F.3d 623, 645-646.) There is also
extensive evidence that major BIAS providers have intentionally interfered with
customers’ access to certain Internet content and have threatened to withhold the free
flow of traffic from certain edge providers unless compensated. (See Comcast Corp. v.
FCC (D.C. Cir. 2010) 600 F.3d 642; Peter Svensson, Comcast Blocks Some Internet Traffic
(Oct. 19, 2007) Washington Post <http://www.washingtonpost.com/wpdyn/content/
article/2007/10/19/AR2007101900842.html> [as of Apr. 17, 2018]; Timothy Lee, Five big
US Internet providers are slowing down Internet access until they get more cash (May 5, 2014)
Vox <https://www.vox.com/2014/5/5/5683642/five-big-internet-providers-are-
slowing-down-internet-access-until> [as of Apr. 17, 2018]; Sam Thielman, Major Internet
providers slowing traffic speeds for thousands across US (June 22, 2015) The Guardian
<https:// www.theguardian.com/technology/2015/jun/22/major-internet-providers-
slowing-traffic-speeds> [as of Apr. 17, 2018]; Timothy Karr, Net Neutrality Violations: A
Brief History (Apr. 25, 2017) < https://www.freepress.net/blog/2017/04/25/net-
neutrality-violations-brief-history> [as of Apr. 17, 2018].)

The Federal Communications Commission (FCC), under President Obama,
implemented robust net neutrality rules in a 2015 Open Internet Order that included
prohibitions on blocking access to legal content, applications, and services; impairing or
degrading lawful Internet traffic; and favoring some Internet traffic over other traffic in
exchange for consideration (paid prioritization). However, earlier this year, the FCC,
under the current President, released its order rescinding these rules and again
exposing end users and edge providers to these troubling practices.

In response, 28 states have introduced their own legislation to protect net neutrality.
(National Conference of State Legislatures, Net Neutrality Legislation in States (Apr. 4,
2018) < http://www.ncsl.org/research/telecommunications-and-information-
technology/net-neutrality-legislation-in-states.aspx> [as of Apr. 17, 2018].) The
governors of Hawaii, New Jersey, New York, Vermont, and Montana have all signed
executive orders in response to the FCC’s repeal. In California, Senator Kevin de León
has introduced SB 460 (de León, 2018), which would restore some of the protections of
the 2015 Order, prohibit state agencies from contracting with ISPs unless they commit
to net neutral practices, and provides enforcement mechanisms to ensure those harmed
by violations are able to seek redress. This bill is currently in the Assembly Rules
Committee.

The author has introduced this bill in order to recast and implement the “bright line
rules” regarding net neutrality established in the 2015 Open Internet Order for ISPs
providing broadband Internet access services within California. The bill would prohibit
state agencies from purchasing, or providing funding for the purchase of broadband
Internet access services from an ISP in violation of these provisions. The Attorney
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 5 of 33
SB 822 (Wiener)
Page 4 of 32

General would be authorized to investigate certain violations on its own motion or in
response to complaints and to bring an action to enforce these provisions, pursuant to
the Unfair Practices Act and the False Advertising Law.

This bill passed out of the Senate Energy, Utilities, and Communications Committee on
an 8-3 vote.

                           CHANGES TO EXISTING LAW

Existing federal law, the Communications Act of 1934 (the Act), as amended, establishes
the Federal Communications Commission (FCC) for the purpose of regulating interstate
and foreign communication by various means. (47 U.S.C. Sec. 151 et seq.)

Existing federal law defines “information service” to mean the offering of a capability
for generating, acquiring, storing, transforming, processing, retrieving, utilizing, or
making available information via telecommunications, and includes electronic
publishing, but does not include any use of any such capability for the management,
control, or operation of a telecommunications system or the management of a
telecommunications service. Federal law defines “telecommunications” to mean the
transmission, between or among points specified by the user, of information of the
user’s choosing, without change in the form or content of the information as sent and
received and defines “telecommunications carrier” to mean any provider of
telecommunications services, except that such term does not include aggregators of
telecommunications services, as defined. A telecommunications carrier is treated as a
common carrier only to the extent that it is engaged in providing telecommunications
services, except that the FCC shall determine whether the provision of fixed and mobile
satellite service shall be treated as common carriage. (47 U.S.C. Sec. 153.)

Existing federal law states that it is the policy of the United States to preserve the
vibrant and competitive free market that presently exists for the Internet and other
interactive computer services, unfettered by federal or state regulation, and to
encourage the development of technologies which maximize user control over what
information is received by individuals, families, and schools who use the Internet and
other interactive computer services. (47 U.S.C. Sec. 230.)

Existing federal law authorizes the FCC, with some exceptions, to forbear from
applying any regulation or any provision of the Act to a telecommunications carrier or
telecommunications service, or class of telecommunications carriers or
telecommunications services, if the FCC makes specified determinations. It requires the
FCC, in making such a determination, to consider whether the forbearance from
enforcing the provision or regulation will promote competitive market conditions,
including the extent to which such forbearance will enhance competition among
providers of telecommunications services. It also states that a state commission may
not continue to apply or enforce any provision of this chapter that the FCC has
determined to forbear from applying under this section. (47 U.S.C. Sec. 160.)
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 6 of 33
SB 822 (Wiener)
Page 5 of 32

Existing federal law requires that all charges, practices, classifications, and regulations
for and in connection with common carrier interstate communication service by wire or
radio be just and reasonable, and any such charge, practice, classification, or regulation
that is unjust or unreasonable is declared to be unlawful. Existing law authorizes the
FCC to prescribe such rules and regulations as may be necessary in the public interest to
carry out the provisions of the Act. (47 U.S.C. Sec. 201.)

Existing federal law prohibits any common carrier from making any unjust or
unreasonable discrimination in charges, practices, classifications, regulations, facil ities,
or services for or in connection with like communication service, directly or indirectly,
by any means or device, or to make or give any undue or unreasonable preference or
advantage to any particular person, class of persons, or locality, or to subject any
particular person, class of persons, or locality to any undue or unreasonable prejudice
or disadvantage. (47 U.S.C. Sec. 202.)

Existing federal law requires every telecommunications carrier to protect the
confidentiality of proprietary information of its customers, with some specified
exemptions. (47 U.S.C. Sec. 222.)

Existing federal law establishes duties on telecommunications carriers regarding
interconnectivity, including an obligation to interconnect directly or indirectly with the
facilities and equipment of other telecommunications carriers. (47 U.S.C. Secs. 251, 256.)

Existing federal law establishes procedures for negotiation, arbitration, and approval of
interconnection agreements among telecommunications carriers. (47 U.S.C. Sec. 252.)

Existing federal law requires every telecommunications carrier that provides interstate
telecommunications services to contribute, on an equitable and nondiscriminatory
basis, to the specific, predictable, and sufficient mechanisms established by the FCC to
preserve and advance universal service. Existing federal law states that only eligible
telecommunications carriers, as provided, shall be eligible to receive specific federal
universal service support. Federal law authorizes a state to adopt regulations to
provide for additional definitions and standards to preserve and advance universal
service within that state. (47 U.S.C. Sec. 254.)

Existing federal law requires the FCC and each state commission with regulatory
jurisdiction over telecommunications services to encourage the deployment, on a
reasonable and timely basis, of advanced telecommunications capability to all
Americans (including, in particular, elementary and secondary schools and classrooms)
by utilizing, in a manner consistent with the public interest, convenience, and necessity,
price cap regulation, regulatory forbearance, measures that promote competition in the
local telecommunications market, or other regulating methods that remove barriers to
infrastructure investment. (47 U.S.C. Sec. 1302.)
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 7 of 33
SB 822 (Wiener)
Page 6 of 32

Existing federal law empowers the Federal Trade Commission (FTC) to prevent
persons, partnerships or corporations, except common carriers, and specified others,
from using unfair methods of competition in or affecting commerce and unfair or
deceptive acts of practices in or affecting commerce. (15 U.S.C. Sec. 45(a).)

Existing California law, the Consumers Legal Remedies Act (CLRA), protects
consumers against unfair and deceptive business practices and provides procedures to
secure such protection. (Civ. Code Sec. 1750 et seq.)

Existing California law makes unlawful certain unfair methods of competition and
unfair or deceptive acts or practices undertaken by any person in a transaction that are
intended to result, or that result in, the sale or lease of goods or services to any
consumer, including misrepresentations of the person’s products or those of
competitors and false or misleading advertising. (Civ. Code Sec. 1770.)

Existing California law provides that any consumer who suffers any damage as a result
of the use or employment by any person of a method, act, or practice declared to be
unlawful by Section 1770 of the Civil Code may bring an action against that person to
recover or obtain any of the following:
 actual damages, but in no case shall the total award of damages in a class action be
    less than one thousand dollars ($1,000);
 an order enjoining the methods, acts, or practices;
 restitution of property;
 punitive damages; and
 any other relief that the court deems proper. (Civ. Code Sec. 1780(a).)

Existing California law additionally provides that consumers who are senior citizens or
disabled persons, as defined, may seek and be awarded, in actions pursuant to Section
1780(a) of the Civil Code (CLRA actions), in addition to the remedies specified therein,
up to five thousand dollars ($5,000) where the trier of fact makes certain findings. (Civ.
Code Sec. 1780(b).)

Existing California law provides that CLRA actions may be commenced in the county in
which the person against whom it is brought resides, has the person’s principal place of
business, or is doing business, or in the county where the transaction or any substantial
portion thereof occurred. Courts are required to award court costs and attorney’s fees
to a prevailing plaintiff in such actions. Reasonable attorney’s fees may be awarded to a
prevailing defendant upon a finding by the court that the plaintiff’s prosecution of the
action was not in good faith. (Civ. Code Sec. 1780(d)-(e).)

Existing California law provides that any consumer entitled to bring a CLRA action
may, if the unlawful method, act, or practice has caused damage to other consumers
similarly situated, bring an action on behalf of the consumer and such other similarly
situated consumers to recover damages or obtain other relief as provided. (Civ. Code
Sec. 1781.)
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 8 of 33
SB 822 (Wiener)
Page 7 of 32

Existing California law defines “unfair competition” to mean and include any unlawful,
unfair or fraudulent business act or practice, any unfair, deceptive, untrue, or
misleading advertising, and any act prohibited by Chapter 1 (commencing with Section
17500) of Part 3 of Division 7 of the Business and Professions Code (False Advertising
Law). (Bus. & Prof. Code Sec. 17200 (Unfair Competition Law).)

Existing California law, the False Advertising Law, makes it unlawful to engage in false
or misleading advertising and requires certain disclosures, including in direct customer
solicitations. (Bus. & Prof. Code Sec. 17500 et seq.)

Existing California law, the False Advertising law, makes it unlawful for any person,
firm, corporation or association, or any employee thereof with intent directly or
indirectly to dispose of real or personal property or to perform services, professional or
otherwise, or anything of any nature whatsoever or to induce the public to enter into
any obligation relating thereto, to make or disseminate or cause to be made or
disseminated before the public in this state, or to make or disseminate or cause to be
made or disseminated from this state before the public in any state, in any newspaper
or other publication, or any advertising device, or by public outcry or proclamation, or
in any other manner or means whatever, including over the Internet, any statement,
concerning that real or personal property or those services, professional or otherwise, or
concerning any circumstance or matter of fact connected with the proposed
performance or disposition thereof, which is untrue or misleading, and which is known,
or which by the exercise of reasonable care should be known, to be untrue or
misleading, or for any person, firm, or corporation to so make or disseminate or cause
to be so made or disseminated any such statement as part of a plan or scheme with the
intent not to sell that personal property or those services, professional or otherwise, so
advertised at the price stated therein, or as so advertised. Existing law makes any
violation of these provisions a misdemeanor punishable by imprisonment in the county
jail not exceeding six months, or by a fine not exceeding two thousand five hundred
dollars ($2,500), or by both imprisonment and fine. (Bus. & Prof. Code Sec. 17500.)

Existing California law provides that any person who engages, has engaged, or
proposes to engage in unfair competition may be enjoined in any court of competent
jurisdiction. The court may make such orders or judgments, including the appointment
of a receiver, as may be necessary to prevent the use or employment by any person of
any practice which constitutes unfair competition or as may be necessary to restore to
any person in interest any money or property, real or personal, which may have been
acquired by means of such unfair competition. Any person may pursue representative
claims or relief on behalf of others only if the claimant meets the standing requirements
of Business and Professions Code Section 17204 and complies with Section 382 of the
Code of Civil Procedure, but these limitations do not apply to claims brought under this
chapter by the Attorney General, or any district attorney, county counsel, city attorney,
or city prosecutor in this state. (Bus. & Prof. Code Sec. 17203.)
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 9 of 33
SB 822 (Wiener)
Page 8 of 32

Existing California law requires actions for relief pursuant to the Unfair Competition
Law be prosecuted exclusively in a court of competent jurisdiction and only by the
following:
 the Attorney General;
 a district attorney;
 a county counsel authorized by agreement with the district attorney in actions
    involving violation of a county ordinance;
 a city attorney of a city having a population in excess of 750,000;
 a city attorney in a city and county;
 a city prosecutor in a city having a full-time city prosecutor in the name of the
    people of the State of California upon their own complaint or upon the complaint of
    a board, officer, person, corporation, or association with the consent of the district
    attorney; or
 a person who has suffered injury in fact and has lost money or property as a result
    of the unfair competition. (Bus. & Prof. Code Sec. 17204.)

Existing California law, the Public Contract Code, requires that bidders or persons
entering into contracts with the state to sign various statements or certify various
matters under penalty of perjury. For example, the existing code:
 authorizes a state entity to require, in lieu of specified verification of a contractor’s
   license before entering into a contract for work to be performed by a contractor, that
   the person seeking the contract provide a signed statement which swears, under
   penalty of perjury, that the pocket license or certificate of licensure presented is his
   or hers, is current and valid, and is in a classification appropriate to the work to be
   undertaken. (Pub. Contract Code Sec. 6100(b).)
 requires specified departments under the State Contract Code to require from all
   prospective bidders the completion, under penalty of perjury, of a standard form of
   questionnaire inquiring whether such prospective bidder, any officer of such bidder,
   or any employee of such bidder who has a proprietary interest in such bidder, has
   ever been disqualified, removed, or otherwise prevented from bidding on, or
   completing a federal, state, or local government project because of a violation of law
   or a safety regulation, and if so to explain the circumstances. (Pub. Contract Code
   Sec. 10162.)
 requires every bid on every public works contract of a public entity to include a
   noncollusion declaration under penalty of perjury under the laws of the
   State of California, as specified. (Pub. Contract Code Sec. 7106.)
 requires every contract entered into by a state agency for the procurement of
   equipment, materials, supplies, apparel, garments and accessories and the
   laundering thereof, excluding public works contracts, to require a contractor to
   certify that no such items provided under the contract are produced by sweatshop
   labor, forced labor, convict labor, indentured labor under penal sanction, abusive
   forms of child labor, or exploitation of children in child labor. The law further
   requires contractors ensure that their subcontractors comply with the Sweat Free
   Code of Conduct, under penalty of perjury. (Pub. Contract Code Sec. 6108.)
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 10 of 33
SB 822 (Wiener)
Page 9 of 32

This bill would state that it is adopted pursuant to the police power inherent in the State
of California to protect and promote the safety, life, public health, public convenience,
general prosperity, and well-being of society, and the welfare of the state’s population
and economy, that are increasingly dependent on an open and neutral Internet.

This bill would define “broadband Internet access service” (BIAS) to mean a mass-
market retail service by wire or radio provided to customers in California that provides
the capability to transmit data to, and receive data from, all or substantially all Internet
endpoints, including any capabilities that are incidental to and enable the operation of
the communications service, but excluding dial-up Internet access service. BIAS would
also encompass any service provided to customers in California that provides a
functional equivalent of that service or that is used to evade the protections set forth in
this chapter. “Mass market” would be defined to mean a service marketed and sold on
a standardized basis to residential customers, small businesses, and other end -use
customers, including, but not limited to, schools, institutions of higher learning, and
libraries. The term would also include BIAS purchased with support of the E-rate and
Rural Health program and similar programs at the federal and state level, regardless of
whether they are customized or individually negotiated, as well as any BIAS offered
using networks supported by the Connect America Fund or similar programs at the
federal and state level.

This bill would provide definitions for the following terms:
 “Internet service provider” would mean a business that provides BIAS to an
   individual, corporation, government, or other customer in California;
 “end user” would be defined to mean any individual or entity that uses BIAS;
 “edge provider” would be defined to mean any individual or entity that provides
   any content, application, or service over the Internet, and any individual or entity
   that provides a device used for accessing any content, application, or service over
   the Internet;
 “content, applications, or services” would be defined to include all Internet traffic
   transmitted to or from end users of a broadband Internet access service, including
   traffic that may not fit clearly into any of these categories;
 “ISP traffic exchange” would mean the exchange of Internet traffic destined for, or
   originating from, an ISP’s end users between the ISP’s network and another
   individual or entity, including, but not limited to, an edge provider, content delivery
   network, or other network operator;
 “application-agnostic” would mean not differentiating on the basis of source,
   destination, Internet content, application, service, or device, or class of Internet
   content, application, service, or device;
 “class of Internet content, application, service, or device” would be defined as
   Internet content, or a group of Internet applications, services, or devices, sharing a
   common characteristic, including, but not limited to, sharing the same source or
   destination, belonging to the same type of content, application, service, or device,
   using the same application- or transport-layer protocol, or having similar technical
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 11 of 33
SB 822 (Wiener)
Page 10 of 32

    characteristics, including, but not limited to, the size, sequencing, or timing of
    packets, or sensitivity to delay;
   “application-specific differential pricing” would mean charging different prices for
    Internet traffic to customers on the basis of Internet content, application, service, or
    device, or class of Internet content, application, service, or device, but does not
    include zero-rating”;
   “zero-rating” would mean exempting some Internet traffic from a customer’s data
    limitation;
   “third-party paid prioritization” would mean the management of an ISP’s network
    to directly or indirectly favor some traffic over other traffic, including through the
    use of techniques such as traffic shaping, prioritization, resource reservation, or
    other forms of preferential traffic management, either (1) in exchange for
    consideration, monetary or otherwise, from a third party, or (2) to benefit an
    affiliated entity; and
   “network management practice” would be defined to mean a practice that has a
    primarily technical network management justification, but does not include other
    business practices. A “reasonable network management practice” would mean a
    network management practice that is primarily used for, and tailored to, achieving a
    legitimate network management purpose, taking into account the particular
    network architecture and technology of the BIAS, and that is as application-agnostic
    as possible.

This bill would add Section 1776 to the Civil Code to make it unlawful for an ISP
engaging in the provision of BIAS to engage in any of the following activities:
 blocking lawful content, applications, services, or nonharmful devices, subject to
   reasonable network management practices;
 speeding up, slowing down, altering, restricting, interfering with, or otherwise
   directly or indirectly favoring, disadvantaging, or discriminating between lawful
   Internet traffic on the basis of source, destination, Internet content, application, or
   service, or use of a nonharmful device, or of class of Internet content, application,
   service, or nonharmful device, subject to reasonable network management practices;
 requiring consideration from edge providers, monetary or otherwise, in exchange
   for access to the ISP’s end users, including requiring consideration for transmitting
   Internet traffic to and from the ISP’s end users or for the ISP to refrain from the
   prohibited activities above;
 engaging in third-party paid prioritization, application-specific differential pricing,
   and application-specific differential pricing or zero-rating in exchange for
   consideration, monetary or otherwise, by third parties;
 zero-rating some Internet content, applications, services, or devices in a category of
   Internet content, applications, services, or devices, but not the entire category;
 unreasonably interfering with, or unreasonably disadvantaging, either an end user’s
   ability to select, access, and use broadband Internet access service or lawful Internet
   content, applications, services, or devices of the end user’s choice, or an edge
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 12 of 33
SB 822 (Wiener)
Page 11 of 32

    provider’s ability to make lawful content, applications, services, or devices available
    to an end user, subject to reasonable network management practices;
   engaging in practices with respect to, related to, or in connection with, ISP traffic
    exchange that have the purpose or effect of circumventing or undermining the
    effectiveness of this section;
   engaging in deceptive or misleading marketing practices that misrepresent the
    treatment of Internet traffic, content, applications, services, or devices by the ISP, or
    that misrepresent the performance characteristics or commercial terms of the BIAS
    to its customers;
   advertising, offering for sale, or selling broadband Internet access service without
    prominently disclosing with specificity all aspects of the service advertised, offered
    for sale, or sold;
   failing to publicly disclose accurate information regarding the network management
    practices, performance, and commercial terms of its broadband Internet access
    services sufficient for consumers to make informed choices regarding use of those
    services and for content, application, service, and device providers to develop,
    market, and maintain Internet offerings; and
   offering or providing services other than BIAS that are delivered over the same last-
    mile connection as the BIAS, if those services are marketed, provide, or can be used
    as a functional equivalent of BIAS, have the purpose or effect of circumventing the
    effectiveness of this bill, or negatively affect BIAS performance.

This bill would provide certain exceptions to these prohibitions. It would authorize an
ISP to zero-rate Internet traffic in application-agnostic ways, without violating Section
1776, provided that no consideration, monetary or otherwise, is provided by any third
party in exchange for the ISP’s decision to zero-rate or to not zero-rate traffic. This bill
would also allow an ISP to offer different levels of quality of service to end users as part
of its BIAS, without violating Section 1776, where the following conditions exist:
 the different levels of quality of service are equally available to all Internet content,
    applications, services, and devices, and all classes of Internet conte nt, applications,
    services, and devices, and the ISP does not discriminate in the provision of the
    different levels of quality of service on the basis of Internet content, application,
    service, or device, or class of Internet content, application, service, or device;
 the ISP’s end users are able to choose whether, when, and for which Internet
    content, applications, services, or devices, or classes of Internet content, applications,
    services, or devices, to use each level of quality of service;
 the ISP charges only its own BIAS customers for the use of the different level of
    quality of service; and
 the provision of the different levels of quality of service does not degrade the quality
    of the basic default service that Internet traffic receives if the customer does not
    choose another level of quality of service.

This bill would authorize the Attorney General to bring an action to enforce Section
1776, pursuant to the False Advertising Law or the Unfair Competition Law. The
Attorney General would be required to review complaints on a case by case basis to
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 13 of 33
SB 822 (Wiener)
Page 12 of 32

determine if an ISP’s actions violate Section 1776 or the provisions regarding the
provision of different levels of quality of service. The Attorney General would be
authorized to investigate and enforce violations of those sections on its own motion or
in response to complaints.

This bill would prohibit a public entity, as defined, from purchasing, or providing
funding for the purchase of, any fixed or mobile BIAS from an ISP that is in violation of
Section 1776. Every contract between a public entity and an ISP for BIAS would need to
include a provision requiring that the service be rendered consistent with the
requirements of Section 1776. The public entity would be authorized to declare such a
contract void and require repayment if it determines that the ISP has violated Section
1776 in providing service to the public entity. These remedies would be in addition to
any remedy available pursuant to the Unfair Competition Law. This bill would provide
an exception for a public entity in a geographical area where Internet access services are
only available from a single broadband Internet access service provider.

This bill would require an ISP that provides fixed or mobile BIAS purchased or funded
by a public entity to publicly disclose accurate information regarding the network
management practices, performance, and commercial terms of its BIAS that is sufficient
to enable end users of those purchased or funded services, including a public entity, to
fully and accurately ascertain if the service is conducted in a lawful manner pursuant to
Section 1776.

This bill would make clear that nothing therein supersedes or limits any obligation,
authorization, or ability of an ISP to address the needs of emergency communications or
law enforcement, public safety, or national security authorities.

This bill would make its provisions severable.


                                      COMMENT

1. Stated need for the bill

According to the author:

   Senate Bill 822 puts California at the national forefront of ensuring an open internet.
   It establishes comprehensive and enforceable net neutrality standards to ensure that
   all California residents have the right to choose whether, when, and for what
   purpose they use the internet.

   SB 822 stands for the basic proposition that the role of internet service providers
   (ISPs) is to provide neutral access to the internet, not to pick winners and losers by
   deciding (based on financial payments or otherwise) which websites or applications
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 14 of 33
SB 822 (Wiener)
Page 13 of 32

   will be easy or hard to access, which will have fast or slow access, and which will be
   blocked entirely.

   Under the state’s police power, SB 822 prohibits any practice that hinders or
   manipulates consumer access to the Internet to favor certain types of content,
   services, or devices over others. This includes prohibiting all of the following:
   blocking or speeding up or slowing down of favored data, paid prioritization,
   charging services (whether businesses, nonprofits, government agencies, advocacy
   organizations, etc.) access fees to reach certain consumers, and economic
   discrimination practices that distort consumer choice.

   SB 822 also prohibits misleading marketing practices and enacts strong disclosure
   requirements to better inform consumers. The bill further requires that any ISP that
   contracts with the State of California, receives public infrastructure grants to build
   out broadband service, or applies for or holds a state franchise for video service
   must comply with these standards.

   Without net neutrality, ISPs have the power to manipulate which business, media,
   nonprofit, or political websites are accessible and by whom. SB 822 contains strong,
   comprehensive, and enforceable policies that will position California as a leader in
   the fight for net neutrality.

2. Evolution of BIAS oversight

The Federal Communications Commission (FCC) is a federal agency created by the
Communications Act of 1934, which was later amended by the Telecommunications Act
of 1996. The enabling statute and those providing the FCC’s mission and operation are
found in Chapter 5 of Title 47 of the United States Code. The purpose of the FCC is to
regulate interstate and international communications by radio, television, wire, satellite
and cable in the United States. The agency is directed by five commissioners appointed
by the President of the United States and confirmed by the United States Senate, with
no more than three commissioners from the same political party. The FCC is tasked
with promoting the development of competitive networks, as well as ensuring
universal service, consumer protection, public safety, and national security.

The FCC’s authority to regulate Broadband Internet Access services (BIAS) has hinged
on the official classification of such services as either “information services” or as
“telecommunications services,” as those terms are understood by the Communications
Act of 1934, as amended (the Act). The importance of the classification to the role of the
FCC is paramount:

   The Act, as amended by the Telecommunications Act of 1996, 110 Stat. 56, defines
   two categories of regulated entities relevant to these cases: telecommunications
   carriers and information-service providers. The Act regulates telecommunications
   carriers, but not information-service providers, as common carriers.
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 15 of 33
SB 822 (Wiener)
Page 14 of 32

   Telecommunications carriers, for example, must charge just and reasonable,
   nondiscriminatory rates to their customers, 47 U.S.C. §§ 201-209, design their
   systems so that other carriers can interconnect with their communications networks,
   § 251(a)(1), and contribute to the federal “universal service” fund, § 254(d). These
   provisions are mandatory, but the Commission must forbear from applying them if
   it determines that the public interest requires it. §§ 160(a), (b). Information-service
   providers, by contrast, are not subject to mandatory common-carrier regulation
   under Title II, though the Commission has jurisdiction to impose additional
   regulatory obligations under its Title I ancillary jurisdiction to regulate interstate
   and foreign communications, see §§ 151-161.

(Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs. (2005) 545 U.S. 967, 975-976.)

Guided by the principles of open access, competition, and consumer choice, the FCC, in
2005, adopted the “Internet Policy Statement.” The Internet Policy Statement detailed
four guiding principles designed to carry out the policy of the United States as stated in
the Act, namely the preservation of the competitive free market for the Internet and the
fostering of widespread deployment of advanced telecommunications capability to all
Americans. The adopted principles were:
 to encourage broadband deployment and preserve and promote the open and
    interconnected nature of the public Internet, consumers are entitled to access the
    lawful Internet content of their choice;
 to encourage broadband deployment and preserve and promote the open and
    interconnected nature of the public Internet, consumers are entitled to run
    applications and use services of their choice, subject to the needs of law
    enforcement;
 to encourage broadband deployment and preserve and promote the open and
    interconnected nature of the public Internet, consumers are entitled to connect their
    choice of legal devices that do not harm the network; and,
 to encourage broadband deployment and preserve and promote the open and
    interconnected nature of the public Internet, consumers are entitled to competition
    among network providers, application and service providers, and content providers.

The Internet Policy Statement guided the FCC’s subsequent handling of Broadband
Internet Access services (BIAS). In fact, the principles espoused therein were
incorporated into several merger orders and licensing agreements. The FCC
conditioned its approval of these transactions on compliance with the Internet Policy
Statement. However, BIAS was classified as an “information service” at that time,
limiting the basis for FCC oversight to its ancillary authority pursuant to Title I of the
Act.

In 2010, the FCC, in furtherance of Internet Policy Statement principles, took action
against Comcast for interfering with its customers’ use of peer-to-peer networking
applications, and Comcast brought suit, contending the FCC acted outside of the
authority vested in it by the Act. (See Comcast Corp. v. FCC (D.C. Cir. 2010) 600 F.3d
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 16 of 33
SB 822 (Wiener)
Page 15 of 32

642.) The FCC argued it had authority to so regulate Comcast, then classified as an
information service provider, under its Title I ancillary authority. The D.C. Circuit
Court disagreed and found the agency’s actions were outside the parameters of its
authority. It found the general statements of policy upon which the FCC relied did not
create the “statutorily mandated responsibilities” that would justify the agency’s action
against Comcast.

In response, the FCC issued a “Notice of Inquiry,” which, among other things,
contemplated the possible reclassification of BIAS. The FCC received written feedback
from over 100,000 commenters, held public workshops, and convened a “Technological
Advisory Process with experts from industry, academia, and consumer advocacy
groups.” As a result of that process, the FCC issued the “2010 Open Internet Order.” In
that order, the FCC found that “the Internet has thrived because of its freedom and
openness—the absence of any gatekeeper blocking lawful uses of the network or
picking winners and losers online.” While the 2010 Open Internet Order maintained
BIAS as an information service, it codified the principles laid out in the Internet Policy
Statement in order to provide “greater clarity and certainty regarding the continued
freedom and openness of the Internet.” The order established three rules:
 Transparency. Fixed and mobile broadband providers must disclose the network
    management practices, performance characteristics, and terms and conditions of
    their broadband services;
 No blocking. Fixed broadband providers may not block lawful content, applications,
    services, or non-harmful devices; mobile broadband providers may not block lawful
    websites, or block applications that compete with their voice or video telephony
    services; and
 No unreasonable discrimination. Fixed broadband providers may not unreasonably
    discriminate in transmitting lawful network traffic.

The 2010 Open Internet Order made the case for these rules by laying out the real and
present danger to an open Internet, arguing that “broadband providers endanger the
Internet’s openness by blocking or degrading content and applications without
disclosing their practices to end users and edge providers, notwithstanding the
Commission’s adoption of open Internet principles in 2005.” The FCC pointed to the
financial incentives for ISPs to engage in these activities and the limited choices most
consumers have for the provision of BIAS.

However, Verizon challenged the 2010 Open Internet Order in the D.C. Circuit Court,
again with an argument that the FCC had exceeded its regulatory authority and
violated the Act. (See Verizon v. FCC (D.C. Cir. 2014) 740 F.3d 623.) The D.C. Circuit
vacated the no-blocking and antidiscrimination rules because it found that they
impermissibly regulated broadband providers as common carriers, which conflicted
with the FCC’s prior classification of BIAS as an “information service” rather than a
telecommunications service, again exceeding their ancillary authority. However, the
court upheld the transparency rule as within the FCC’s Title I authority. It also ruled
that the FCC reasonably interpreted the Act to empower the FCC “to promulgate rules
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 17 of 33
SB 822 (Wiener)
Page 16 of 32

governing broadband providers’ treatment of Internet traffic.” Particularly relevant
here, the D.C. Circuit Court also found the FCC provided ample justification for the
rules in the 2010 Open Internet Order and that the need for them was supported by
substantial evidence:

   Equally important, the Commission has adequately supported and explained its
   conclusion that, absent rules such as those set forth in the Open Internet Order,
   broadband providers represent a threat to Internet openness and could act in ways
   that would ultimately inhibit the speed and extent of future broadband deployment.
   First, nothing in the record gives us any reason to doubt the Commission’s
   determination that broadband providers may be motivated to discriminate against
   and among edge providers. The Commission observed that broadband providers—
   often the same entities that furnish end users with telephone and television
   services—”have incentives to interfere with the operation of third-party Internet-
   based services that compete with the providers’ revenue-generating telephone
   and/or pay-television services.”. . . Broadband providers also have powerful
   incentives to accept fees from edge providers, either in return for excluding their
   competitors or for granting them prioritized access to end users. Indeed, at oral
   argument Verizon’s counsel announced that “but for [the Open Internet Order] rules
   we would be exploring those commercial arrangements.” . . . Although Verizon
   dismisses the Commission’s assertions regarding broadband providers’ incentives as
   “pure speculation,” . . . those assertions are, at the very least, speculation based
   firmly in common sense and economic reality.

   Moreover, as the Commission found, broadband providers have the technical and
   economic ability to impose such restrictions. Verizon does not seriously contend
   otherwise. In fact, there appears little dispute that broadband providers have the
   technological ability to distinguish between and discriminate against certain types of
   Internet traffic. . . . The Commission also convincingly detailed how broadband
   providers’ position in the market gives them the economic power to restrict edge-
   provider traffic and charge for the services they furnish edge providers. Because all
   end users generally access the Internet through a single broadband provide r, that
   provider functions as a “‘terminating monopolist’” with power to act as a
   “gatekeeper” with respect to edge providers that might seek to reach its end-user
   subscribers. As the Commission reasonably explained, this ability to act as a
   “gatekeeper” distinguishes broadband providers from other participants in the
   Internet marketplace—including prominent and potentially powerful edge
   providers such as Google and Apple—who have no similar “control [over] access to
   the Internet for their subscribers and for anyone wishing to reach those subscribers.”

   To be sure, if end users could immediately respond to any given broadband
   provider’s attempt to impose restrictions on edge providers by switching broadband
   providers, this gatekeeper power might well disappear. . . . For example, a
   broadband provider like Comcast would be unable to threaten Netflix that it would
   slow Netflix traffic if all Comcast subscribers would then immediately switch to a
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 18 of 33
SB 822 (Wiener)
Page 17 of 32

   competing broadband provider. But we see no basis for questioning the
   Commission’s conclusion that end users are unlikely to react in this fashion. . . .
   Moreover, the Commission emphasized, many end users may have no option to
   switch, or at least face very limited options: “[a]s of December 2009, nearly 70
   percent of households lived in census tracts where only one or two wireline or fixed
   wireless firms provided” broadband service.

(Verizon v. FCC, 740 F.3d at 645-647 (internal citations omitted; emphasis added).)

Following this ruling, the FCC issued a Notice of Proposed Rulemaking in May 2014, to
respond to the lack of conduct-based rules to protect and promote an open Internet. The
FCC took proactive steps to facilitate public engagement in response to the Notice,
including the establishment of a dedicated email address to receive comments, a
mechanism for submitting large numbers of comments in bulk, and the release of the
entire record of comments and reply comments in a machine-readable format, so that
researchers, journalists, and other parties could analyze and create visualizations of the
record. The FCC also hosted a series of roundtables covering a variety of topics related
to the open Internet proceeding, including events focused on different policy
approaches to protecting the open Internet, mobile broadband, enforcement issues,
technology, broadband economics, and the legal issues surrounding the Commission’s
proposals. The result of this process was the “2015 Open Internet Order.”

The FCC hailed the order as putting into place “strong, sustainable rules, grounded in
multiple sources of our legal authority, to ensure that Americans reap the economic,
social, and civic benefits of an open Internet today and into the future.” As discussed
above, these rules made clear that BIAS providers could not block or throttle lawful
Internet traffic or engage in paid prioritization.

However, just five months into the Trump Administration, the FCC, led by the newly
appointed Commissioner Ajit Pai, issued another notice of proposed rulemaking,
starting the process for overturning the carefully crafted provisions of the 2015 Open
Internet Order. In December 2017, in a break from the decade of working to ensure an
open Internet free from discrimination and interference, the FCC voted to reclassify
BIAS back to an information service and roll back the net neutrality protections. The
official order, the dubiously entitled “Restoring Internet Freedom Order,” was
published on January 4, 2018.

Despite the FCC’s commitment over the last decade and a half to maintaining an open
and free Internet, the recent order removes the rules that protect edge providers and
end users from discriminatory practices by ISPs. As the D.C. Circuit Court found,
without these rules, “broadband providers represent a threat to Internet openness.”
This bill would seek to fill the void in order to respond to that threat. This bill would
add Section 1776 to the Civil Code to make it unlawful for an ISP engaging in the
provision of BIAS to engage in any of the following activities:
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 19 of 33
SB 822 (Wiener)
Page 18 of 32

   blocking lawful content, applications, services, or nonharmful devices, subject to
    reasonable network management practices;
   speeding up, slowing down, altering, restricting, interfering with, or otherwise
    directly or indirectly favoring, disadvantaging, or discriminating between lawful
    Internet traffic on the basis of source, destination, Internet content, application, or
    service, or use of a nonharmful device, or of class of Internet content, application,
    service, or nonharmful device, subject to reasonable network management practices;
   requiring consideration from edge providers, monetary or otherwise, in exchange
    for access to the ISP’s end users, including requiring consideration for transmitting
    Internet traffic to and from the ISP’s end users or for the ISP to refrain from the
    prohibited activities above;
   engaging in third-party paid prioritization, application-specific differential pricing,
    and application-specific differential pricing or zero-rating in exchange for
    consideration, monetary or otherwise, by third parties;
   zero-rating some Internet content, applications, services, or devices in a category of
    Internet content, applications, services, or devices, but not the entire category;
   unreasonably interfering with, or unreasonably disadvantaging, either an end user’s
    ability to select, access, and use broadband Internet access service or lawful Internet
    content, applications, services, or devices of the end user’s choice, or an edge
    provider’s ability to make lawful content, applications, services, or devices available
    to an end user, subject to reasonable network management practices;
   engaging in practices with respect to, related to, or in connection with, ISP traffic
    exchange that have the purpose or effect of circumventing or undermining the
    effectiveness of this section;
   engaging in deceptive or misleading marketing practices that misrepresent the
    treatment of Internet traffic, content, applications, services, or devices by the ISP, or
    that misrepresent the performance characteristics or commercial terms of the BIAS
    to its customers;
   advertising, offering for sale, or selling broadband Internet access service without
    prominently disclosing with specificity all aspects of the service advertised, offered
    for sale, or sold;
   failing to publicly disclose accurate information regarding the network management
    practices, performance, and commercial terms of its broadband Internet access
    services sufficient for consumers to make informed choices regarding use of those
    services and for content, application, service, and device providers to develop,
    market, and maintain Internet offerings; and
   offering or providing services other than BIAS that are delivered over the same last-
    mile connection as the BIAS, if those services are marketed, provide, or can be used
    as a functional equivalent of BIAS, have the purpose or effect of circumventing the
    effectiveness of this bill, or negatively affect BIAS performance.

These protections are central to preserving net neutrality and maintaining an open and
free Internet. They ensure that everyone is given the ability to communicate and access
information on a level playing field.
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 20 of 33
SB 822 (Wiener)
Page 19 of 32

Similar to the 2015 Open Internet Order, this bill would still allow for “reasonable
network management practices” in several of its provisions, including the prohibitions
on blocking or throttling lawful content. However, this bill would also require such
practices to be “as application-agnostic as possible.” This would ensure that such
practices do not interfere with an end user’s freedom to choose which content,
applications, services, or devices to use.

3. Narrow exceptions to the bright line rules

This bill would provide two exceptions to the general prohibitions laid out in Section
1776. The first relates to “zero-rating,” which is the practice of exempting some Internet
traffic from a customer’s data limitation. In the 2015 Open Internet Order, the FCC
discussed the benefits and drawbacks of allowing such a practice:

   Sponsored data plans (sometimes called zero-rating) enable broadband providers to
   exclude edge provider content from end users’ usage allowances. On the one hand,
   evidence in the record suggests that these business models may in some instances
   provide benefits to consumers, with particular reference to their use in the provision
   of mobile services. Service providers contend that these business models increase
   choice and lower costs for consumers. Commenters also assert that sophisticated
   approaches to pricing also benefit edge providers by helping them distinguish
   themselves in the marketplace and tailor their services to consumer demands.
   Commenters assert that such sponsored data arrangements also support continued
   investment in broadband infrastructure and promote the virtuous cycle, and that
   there exist spillover benefits from sponsored data practices that should be
   considered. On the other hand, some commenters strongly oppose sponsored data
   plans, arguing that “the power to exempt selective services from data caps seriously
   distorts competition, favors companies with the deepest pockets, and prevents
   consumers from exercising control over what they are able to access on the Internet,”
   again with specific reference to mobile services. In addition, some commenters
   argue that sponsored data plans are a harmful form of discrimination. The record
   also reflects concerns that such arrangements may hamper innovation and monetize
   artificial scarcity.

Ultimately, the FCC opted not to include an explicit allowance or prohibition on zero -
rating, but rather expressed its intent to “look at and assess such practices under the no-
unreasonable interference/disadvantage standard, based on the facts of each individual
case, and take action as necessary.”

This bill would prohibit zero-rating some Internet content, applications, services, or
devices in a category of Internet content, applications, services, or devices, but not the
entire category. However, it would allow ISPs to zero-rate Internet traffic in
application-agnostic ways, without violating Section 1776, so long as there is no
consideration provided by any third party in exchange for the decision to zero-rate or to
not zero-rate traffic. By ensuring that such zero-rating does not discriminate based on
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 21 of 33
SB 822 (Wiener)
Page 20 of 32

the basis of source, destination, Internet content, application, service, or device, this bill
would enable end users to receive the benefits of the practice, while putting clear
limitations on it to prevent abuse.

The other exception would allow an ISP to offer different levels of quality of service to
end users as part of its BIAS, without violating Section 1776, where the following
conditions exist:
 the different levels of quality of service are equally available to all Internet content,
   applications, services, and devices, and all classes of Internet content, applications,
   services, and devices, and the ISP does not discriminate in the provision of the
   different levels of quality of service on the basis of Internet content, application,
   service, or device, or class of Internet content, application, service, or device;
 the ISP’s end users are able to choose whether, when, and for which Internet
   content, applications, services, or devices, or classes of Internet content, applications,
   services, or devices, to use each level of quality of service;
 the ISP charges only its own BIAS customers for the use of the different level of
   quality of service; and
 the provision of the different levels of quality of service does not degrade the quality
   of the basic default service that Internet traffic receives if the customer does not
   choose another level of quality of service.

By allowing for such tiers of service, there is concern the bill may create two worlds,
with those able to afford the higher “quality of service” given easy access to the
Internet, and those who cannot are given another barrier to access.

The author asserts that this section “allows Internet service providers to offer a new
kind of Internet service product that can be beneficial to consumers – where Internet
service customers can choose different levels of service for specific activities, instead of
receiving the same kind of service for everything they do online.”

The author states:

   This kind of product lets consumers choose whether they want to pay extra to use a
   different level of service for some of their traffic. Subscribers get to choose which
   activity gets a different level of service, which could be a game from an indie
   computer game developer, a streaming video feed of their local school board
   meeting, or watching the NBA Finals on Hulu.

   Under the FCC’s 2015 Open Internet Order, these kinds of products would have
   been evaluated case-by-case under the general conduct rule. This bill is less
   restrictive, since it allows ISPs to offer this kind of product as long as it meets four
   conditions, creating a clear standard for what is legal. The first two conditions
   ensure that consumers remain in control of their Internet experience and prevent
   ISPs from using the different levels of service to distort competition and interfere
   with user choice.
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 22 of 33
SB 822 (Wiener)
Page 21 of 32

 However, the author does acknowledge that “this kind of product creates an inherent
incentive for ISPs to degrade the regular level of service in order to encourage
consumers to buy the better level of service for more of their Internet traffic.” However,
they contend the bill prohibits this from happening.

4. Enforcement mechanisms

Section 1776 would make various practices by ISPs unlawful. This bill would charge
the Attorney General with reviewing complaints on a case by case basis to determine if
an ISP’s actions violate that section or the sections regarding the provision of different
levels of quality of service. The Attorney General would be authorized to investigate
and enforce violations on its own motion or in response to complaints. In order to
carry out that enforcement function, the bill would authorize the Attorney General to
bring an action to enforce Section 1776, pursuant to the False Advertising Law or the
Unfair Competition Law.

These laws have a broad scope. The Unfair Competition Law provides remedies
against defendants who engage in “unfair competition,” which is broadly defined to
mean and include any unlawful, unfair or fraudulent business act or practice and
unfair, deceptive, untrue, or misleading advertising. (Bus. & Prof. Code Sec. 17200.)
Unfair competition also includes any act prohibited by the False Advertising Law,
which makes it unlawful to engage in false or misleading advertising and requires
certain disclosures, including in direct customer solicitations. (Bus. & Prof. Code Secs.
17200, 17500 et seq.)

The Unfair Competition Law provides that a court “may make such orders or
judgments . . . as may be necessary to restore to any person in interest any money or
property, real or personal, which may have been acquired by means of such unfair
competition.” (Bus. & Prof. Code Sec. 17203; see also Korea Supply Co. v. Lockheed Martin
Corp. (2003) 29 Cal.4th 1134, 1146.) The law also permits courts to award injunctive
relief and, in certain cases, to assess civil penalties against a violator. (Bus. & Prof. Code
Sec. 17203; 17206.)

However, by making the various practices unlawful, this bill would have automatically
provided a right of action under the Unfair Competition Law, and where applicable, the
False Advertising Law, without this provision. In fact, the bill would likely be limiting
the ability to bring an Unfair Competition Law claim to only the Attorney General,
whereas such actions can generally be brought by any of the following:
 the Attorney General;
 a district attorney;
 a county counsel authorized by agreement with the district attorney in actions
    involving violation of a county ordinance;
 a city attorney of a city having a population in excess of 750,000;
 a city attorney in a city and county;
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 23 of 33
SB 822 (Wiener)
Page 22 of 32

   a city prosecutor in a city having a full-time city prosecutor in the name of the
    people of the State of California upon their own complaint or upon the complaint of
    a board, officer, person, corporation, or association with the consent of the district
    attorney; or
   a person who has suffered injury in fact and has lost money or property as a result
    of the unfair competition. (Bus. & Prof. Code Sec. 17204.)

This enforcement mechanism would curtail the ability to enforce the principles of net
neutrality codified in this bill. Writing in support, Attorney General Xavier Becerra
communicates that preserving net neutrality protections for California’s consumers is a
priority for his office. However, he urges the author “to consider adding a provision
that would allow consumers who are harmed by a violation of SB 822 to bring an action
under the existing provisions of the Consumer Legal Remedies Act to protect their right
to an open Internet.”

Such an amendment would greatly increase the likelihood and incidence of violations
being checked. The Consumer Legal Remedies Act (CLRA) was enacted “to protect the
statute’s beneficiaries from deceptive and unfair business practices,” and to provide
aggrieved consumers with “strong remedial provisions for violations of the statute.”
(Am. Online, Inc. v. Superior Court (2001) 90 Cal.App.4th 1, 11.) With such an
amendment, these “strong remedial provisions” would be extended to end users in
California when ISPs fail to follow the bright line rules laid out in Section 1776.
Consumers who suffer any damage as a result of the unlawful practices specified in this
bill would have a right of action under the CLRA to recover damages and other
remedies, including actual damages; an order to enjoin the unlawful practices;
restitution; punitive damages; or any other relief that the court deems proper. (Civ.
Code Sec. 1780.) Additionally, with such an amendment, mechanisms for securing
remedies on a class wide basis would be provided to consumers, and courts would be
authorized to award attorney’s fees to prevailing plaintiffs. (Civ. Code Secs. 1780,
1781.) For these reasons, the following Committee amendment is suggested:

    Amendment

    Insert as Section 1779(b) the following provision: “Violation of Section 1776 or 1777
    shall be subject to the remedies and procedures established pursuant to Chapter 4
    (commencing with Section 1780).”

With this amendment, this bill would place power in the hands of consumers, and even
edge providers, to hold BIAS providers responsible for violations of net neutrality.

5. Preemption

The supremacy clause of the United States Constitution provides:
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 24 of 33
SB 822 (Wiener)
Page 23 of 32

   This Constitution, and the Laws of the United States which shall be made in
   Pursuance thereof; and all Treaties made, or which shall be made, under the
   Authority of the United States, shall be the supreme Law of the Land; and the
   Judges in every State shall be bound thereby, any Thing in the Constitution or Laws
   of any State to the Contrary notwithstanding.
(U.S. Const., art. VI, cl. 2.) This provision forms the basis of Congress’ authority to
preempt state laws. There are several forms such preemption may take.

The simplest form is “express preemption,” which occurs when Congress explicitly
preempts state law in its enactment of federal law. Congress can also preempt state law
implicitly. Field preemption exists when federal law creates “a scheme of federal
regulation ‘so pervasive as to make reasonable the inference that Congress left no room
for the States to supplement it.’” (Barnett Bank, N.A. v. Nelson (1996) 517 U.S. 25, 31
(quoting Rice v. Santa Fe Elevator Corp. (1947) 331 U.S. 218, 230).) “Conflict preemption”
exists where federal law actually conflicts with state law and compliance with both state
and federal law is impossible or where the state law impedes the realization of the full
purposes and objectives of Congress. (California v. ARC America Corp. (1989) 490 U. S.
93, 100.)

Federal preemption is not limited to federal statutes, as federal regulations may also
supersede state law. (Washington Mutual Bank v. Superior Court (2002) 95 Cal.App.4th
606, 612.) However, an agency may only preempt state law when the relevant
regulations are within the scope of the agency’s statutory authority and are not
arbitrary. (Id.; see also Smith v. Wells Fargo Bank, N.A. (2005) 135 Cal.App.4th 1463, 1475,
fn. 6.)

As part of the Restoring Internet Freedom Order, the FCC included a provision
concerning preemption:
   [W]e conclude that we should exercise our authority to preempt any state or local
   requirements that are inconsistent with the federal deregulatory approach we adopt
   today.

   We therefore preempt any state or local measures that would effectively impose
   rules or requirements that we have repealed or decided to refrain from imposing in
   this order or that would impose more stringent requirements for any aspect of
   broadband service that we address in this order. Among other things, we thereby
   preempt any so-called “economic” or “public utility-type” regulations, including
   common-carriage requirements akin to those found in Title II of the Act and its
   implementing rules, as well as other rules or requirements that we repeal or refrain
   from imposing today because they could pose an obstacle to or place an undue
   burden on the provision of broadband Internet access service and conflict with the
   deregulatory approach we adopt today.

Clearly this provision represents an attempt by the FCC to explicitly preempt state
attempts to restore net neutrality, such as this bill. Litigation would likely result from
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 25 of 33
SB 822 (Wiener)
Page 24 of 32

any attempt to enforce the provisions of this bill pursuant to the Restoring Internet
Freedom Order. However, as indicated above, an agency may only preempt state law
when the relevant regulations are within the scope of the agency’s statutory authority
and are not arbitrary. (Id.; see also Smith v. Wells Fargo Bank, N.A. (2005) 135 Cal.App.4th
1463, 1475, fn. 6.) Courts are required to hold unlawful and set aside agency action,
findings, and conclusions that are “found to be arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law,” or “contrary to constitutional
right, power, privilege, or immunity.” (5 U.S.C. Sec. 706.)1

The Ninth Circuit has made clear that although the FCC has “broad discretionary
authority to change its regulatory mind,” the FCC cannot expect the courts “simply to
rubberstamp its change in policy.” (California v. FCC (9th Cir. 1990) 905 F.2d 1217, 1230.)
The Ninth Circuit made clear that a reviewing court cannot accept an agency’s change
of course uncritically, but rather it must “set aside agency action if it is arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with law.” (Ibid.)

The policy goals set for the FCC by statute are “to preserve the vibrant and competitive
free market that presently exists for the Internet” and “to encourage the development of
technologies which maximize user control over what information is received by
individuals, families, and schools who use the Internet and other interactive computer
services.” (47 U.S.C. Sec. 230.) As seen above, these policy goals have guided the FCC
for years. These principles are supported by the 2005 Internet Policy Statement, the
2010 Open Internet Order, and the 2015 Open Internet Order. In contrast, the recent
Restoring Internet Freedom Order breaks from these policy goals in clear ways. Rather
than maximizing user control over what information is received, the order strips away
the protections of an open Internet and allows BIAS providers to be “terminating
monopolists” acting as the “gatekeepers” of the Internet without any rules to check
their unique power. (Verizon v. FCC, 740 F.3d at 645-647.) As the D.C. Circuit Court of
Appeals has indicated, without net neutrality rules, “broadband providers represent a
threat to Internet openness.” In addition, the Restoring Internet Freedom Order
provides its own demise. By determining that the FCC does not have authority to
regulate BIAS, and handing that authority to the Federal Trade Commission, the order
has undermined the FCC’s own ability to preempt state-level regulation.

Concerns about these new rules and their legality are shared by many across the
country. On January 16, 2018, the Attorneys General for the District of Columbia, the
States of California, New York, Connecticut, Delaware, Hawaii, Illinois, Iowa, Maine,
Maryland, Minnesota, Mississippi, New Mexico, North Carolina, Oregon, Rhode Island,
Vermont, Washington, and the Commonwealths of Kentucky, Massachusetts,
Pennsylvania, and Virginia, filed a protective petition for review in the United States

1 An example of this is found in a Sixth Circuit case from February 2015 in which the
court overturned the FCC’s attempt to preempt state laws restricting the growth of
municipal broadband networks as outside of their statutory authority. (Tennessee v. FCC
(6th Cir. 2016) 832 F.3d 597.)
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 26 of 33
SB 822 (Wiener)
Page 25 of 32

Court of Appeals for the District of Columbia Circuit, initiating the states’ legal battle
against the FCC and the recent Order. A host of public interest organizations have also
filed suits challenging the recent FCC order. Underlying these legal challenges is the
contention that the FCC’s decision to rescind the 2015 Open Internet Order was
unlawful and must be overturned. Specifically, the States’ Attorneys General allege the
order was:
    arbitrary, capricious and an abuse of discretion within the meaning of the
    Administrative Procedure Act, 5 U.S.C. Sec. 701 et seq.; violates federal law,
    including but not limited to, the Constitution, the Communications Act of 1934, as
    amended, and FCC regulations promulgated thereunder; conflicts with the notice -
    and-comment rulemaking requirements of 5 U.S.C. Sec. 553; and is otherwise
    contrary to law.

Certain issues with the FCC’s process in implementing the Restoring Internet Freedom
Order may also make it susceptible to legal challenge and repeal. There have been
reports, including statements from FCC commissioners, that the public comment
system was compromised. In addition, the preemption provision may be particularly
vulnerable because the required notice of proposed rulemaking that the FCC put out
did not seek public comment on preemption of state action.

Given these robust legal challenges and the incongruence between the FCC’s recent
order and the policies set forth in the Act, there is a reasonable chance the Restoring
Internet Freedom Order will be struck down, in whole or in part. Such an outcome will
further undercut any challenges to this bill based on federal preemption.

Many stakeholders have weighed in on this issue. The California Cable and
Telecommunications Association writes in opposition:

   SB 822’s proposal to establish a California specific Internet neutrality law is bad
   policy and contrary to federal law. When the FCC adopted the “Restoring Internet
   Freedom” Order, it included clear federal preemption language to prohibit states
   from regulating the Internet inconsistent with the federal regulatory objectives. In
   fact, the majority of the provisions the bill proposes would be equally preempted by
   the 2015 Open Internet Order (until it is superseded by the RIF Order), as it, too,
   recognized that state-level regulation of the Internet is unworkable.

   Allowing state or local regulation of broadband Internet access service could impair
   the provision of such service by requiring each ISP to comply with a patchwork of
   potentially conflicting requirements across all of the different jurisdictions in which
   it operates.

An article from the Stanford Center for Internet and Society analyzes this issue with
respect to the bill and comes to the following conclusion:

   The bill is on firm legal ground.
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 27 of 33
SB 822 (Wiener)
Page 26 of 32

   While the FCC’s 2017 Order explicitly bans states from adopting their own net
   neutrality laws, that preemption is invalid. According to case law, an agency that
   does not have the power to regulate does not have the power to preempt. That
   means the FCC can only prevent the states from adopting net neutrality protections
   if the FCC has authority to adopt net neutrality protections itself.

   But by re-classifying ISPs as information services under Title I of the
   Communications Act and re-interpreting Section 706 of the Telecommunications Act
   as a mission statement rather than an independent grant of authority, the FCC has
   deliberately removed all of its sources of authority that would allow it to adopt net
   neutrality protections. The FCC’s Order is explicit on this point.

   Since the FCC’s 2017 Order removed the agency’s authority to adopt net neutrality
   protections, it doesn’t have authority to prevent the states from doing so, either.

(Barbara van Schewick, SB 822 would secure net neutrality for California (March 14, 2018)
Stanford Center for Internet and Society Blog <https://cyberlaw.stanford.edu/blog
/2018/03/sb-822-would-secure-net-neutrality-california> [as of Apr. 17, 2018].)

6. State contracting with BIAS providers

The Public Contract Code places various requirements on bidders or persons entering
into contracts with the state. These usually entail entities signing various statements or
certifying various matters under penalty of perjury. For example, the Public Contract
Code currently:
 authorizes a state entity to require, in lieu of specified verification of a contractor’s
    license before entering into a contract for work to be performed by a contractor, that
    the person seeking the contract provide a signed statement which swears, under
    penalty of perjury, that the pocket license or certificate of licensure presented is his
    or hers, is current and valid, and is in a classification appropriate to the work to be
    undertaken. (Pub. Contract Code Sec. 6100(b).)
 requires specified departments under the State Contract Code to require from all
    prospective bidders the completion, under penalty of perjury, of a standard form of
    questionnaire inquiring whether such prospective bidder, any officer of such bidder,
    or any employee of such bidder who has a proprietary interest in such bidder, has
    ever been disqualified, removed, or otherwise prevented from bidding on, or
    completing a federal, state, or local government project because of a violation of law
    or a safety regulation, and if so to explain the circumstances. (Pub. Contract Code
    Sec. 10162.)
 requires every bid on every public works contract of a public entity to include a
    noncollusion declaration under penalty of perjury under the laws of the State of
    California, as specified. (Pub. Contract Code Sec. 7106.)
 requires every contract entered into by a state agency for the procurement of
    equipment, materials, supplies, apparel, garments and accessories and the
    laundering thereof, excluding public works contracts, to require a contractor to
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 28 of 33
SB 822 (Wiener)
Page 27 of 32

   certify that no such items provided under the contract are produced by sweatshop
   labor, forced labor, convict labor, indentured labor under penal sanction, abusive
   forms of child labor, or exploitation of children in child labor. The law further
   requires contractors ensure that their subcontractors comply with the Sweat Free
   Code of Conduct, under penalty of perjury. (Pub. Contract Code Sec. 6108.)

Courts have repeatedly recognized a distinction between states acting as market
regulators and states operating as market participants, recognizing the states’ ability to
themselves operate freely in the free market. (Dep’t of Revenue v. Davis (2008) 553 U.S.
328, 339.)

This bill would prohibit a public entity, as defined, from purchasing, or providing
funding for the purchase of, any fixed or mobile BIAS from an ISP that is in violation of
Section 1776. Every contract between a public entity and an ISP for BIAS would need to
include a provision requiring that the service be rendered consistent with the
requirements of Section 1776. The public entity would be authorized to declare such a
contract void and require repayment if it determines that the ISP violated Section 1776
in providing service to the public entity subsequent to the contract’s formation.

The bill would make clear that these remedies are in addition to any remedy available
pursuant to the Unfair Competition Law. This enforcement mechanism would not be
limited to the Attorney General, as with general enforcement of Section 1776. This bill
would provide an exception for a public entity in a geographical area where Internet
access services are only available from a single broadband Internet access service
provider.

As a further protection for public entities and other end users, this bill would require an
ISP that provides fixed or mobile BIAS purchased or funded by a public entity to
publicly disclose accurate information regarding the network management practices,
performance, and commercial terms of its BIAS that is sufficient to enable end users of
those purchased or funded services, including a public entity, to fully and accurately
ascertain if the service is conducted in a lawful manner pursuant to Section 1776. This
essentially puts knowledge in end users’ hands alerting them to when their rights are
being violated. In conjunction with the amendment above regarding the remedies of
the CLRA, this provision would further ensure that net neutrality is maintained and all
violations thereof appropriately addressed.

These provisions of the bill would harness the state’s power as a market participant to
decide the terms upon which it will enter into a contract or expend funds in order to
protect the principles of net neutrality.

Many other states are looking to implement net neutrality at the state level, with a
number of states, such as New York and Tennessee, including similar rules for state
government contracts. In addition, on January 22, 2018, Governor Steve Bullock of
Montana signed an executive order declaring that any ISP with a state government
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 29 of 33
SB 822 (Wiener)
Page 28 of 32

contract cannot block or charge more for faster delivery of websites. (Cecilia Kang,
Montana Governor Signs Order to Force Net Neutrality (Jan. 22, 2018) New York Times
<https://www.nytimes.com/2018 /01/22/technology/montana-net-neutrality.html>
[as of Apr. 17, 2018].) In response to concerns about the legality of such an action, a
former enforcement chief for the FCC stated: “There is a long history of government
using its procurement power to get companies to adopt requirements, and this is no
different. This action by Governor Bullock will provide immediate relief.”

While the sections of this bill that make it unlawful for ISPs to engage in certain
practices directly conflict with the preemption clause of the Restoring Internet Freedom
Order and would therefore be more susceptible to arguments regarding federal
preemption, the section governing purchasing or funding the purchase of BIAS would
be far more insulated from such challenges. States generally have control over their
decisions when contracting for goods and services. Because this bill would make clear
that its provisions are severable, even if the former sections are struck down as
preempted, California could still protect net neutrality through its role as a market
participant.

“In general, Congress intends to preempt only state regulation, and not actions a state
takes as a market participant. (Johnson v. Rancho Santiago Cmty. College Dist. (9th Cir.
2010) 623 F.3d 1011, 1022.) Federal law ordinarily preempts only state regulation of a
defined field. Not all state law constitutes regulation. There may be no regulation and
hence no preemption in circumstances when the state is acting in the marketplace in a
proprietary rather than regulatory mode. (Friends of the Eel River v. North Coast Railroad
Authority (2017) 3 Cal.5th 677, 705.) These provisions of the bill would specifically
target the use of state funds for any fixed or mobile BIAS from an ISP. These provisions
would not regulate the industry, but simply place parameters for entities purchasing
these services.

7. Arguments for and against net neutrality in California

The California Labor Federation writes in support of the bill, expressing the importance
to its members:

   Fair and equal access to information is vital to our democracy. It is important to
   union members and to the millions of workers who do not have unions who may
   want to learn about their rights at work or how to seek help with labor violations. In
   this climate, so many Californians turn to the Internet to learn how to get politically
   active and make a difference.

   We use apps to find marches and to meet other activists, to learn about candidates,
   and to find a movement where we feel represented. All of this depends upon
   unfiltered access to the information we seek. That is all this bill will provide.
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 30 of 33
SB 822 (Wiener)
Page 29 of 32

The National Hispanic Media Coalition explains its support for the bill: “These strong
Net Neutrality protections are necessary to ensure that every Californian can connect,
innovate, and organize online no matter the size of their wallets or the color of their
skin.”

A coalition of groups, including New America’s Open Technology Institute and Free
Press, write in support of specific provisions of the bill:

   Including oversight of ISP traffic exchange in SB 822 is also critical. In recent years,
   some of the most egregious network discrimination by ISPs occurred at the points
   where they interconnect with transit providers, content delivery networks, and edge
   services. Based largely on research from OTI, which documented significant and
   sustained end-user harms as a result of interconnection disputes from 2013 to 2014,
   the FCC developed a strong body of evidence to support its conclusions about
   interconnection in the 2015 Open Internet Order. Interconnection points between
   ISPs’ access networks and other entities’ transit networks are a vulnerable and
   manipulable part of the internet’s architecture. The impact interconnection disputes
   have on internet users is devastating: when interconnection disputes arise, millions
   of people end up not receiving the broadband service they paid for, in some past
   disputes experiencing speeds that fell to nearly unusable levels for months on end.

Writing in opposition, the San Gabriel Valley Economic Partnership states: “SB 822 is
unlawful, discriminatory and unnecessary. It would increase costs to ISPs and
broadband customers and would stifle or delay investments for Internet development
and innovation.” The California Communications Association writes in opposition to
the bill:

   A national regulatory framework and enforcement policy is better suited for a
   service that crosses state boundaries. The Federal Communications Commission has
   preserved the core principles of no blocking and no throttling, and the Federal Trade
   Commission actively investigates and punishes discriminatory and anticompetitive
   behavior by all actors in the Internet ecosystem, not just ISPs. Both of these federal
   regulators are in a better position to provide regulatory oversight of interstate
   broadband service delivery.

In their letter of opposition, Frontier Communications states:

   SB 822 would dampen broadband investment in rural California. SB 822 would
   introduce significant compliance costs for service providers operating in California.
   Given that providers have finite budgets, and rural areas are generally the most
   expensive in which to deploy broadband with challenging payback economics,
   increased regulatory expenditures necessarily drain the capital available for rural
   broadband deployment.
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 31 of 33
SB 822 (Wiener)
Page 30 of 32

Support: 3scan; 8 Circuit Studios; 18MillionRising.org; Access Humboldt; AD Hoc
Labs; AdRoll; ADT Security Services; Agribody Technologies, Inc.; Aixa Fielder, Inc.;
Alameda Motor; American Civil Liberties Union of California; American Sustainable
Business; Analysis of Motion; Angel Investment Capital; appliedVR; Barnes Insurance;
BentonWebs; Bioeconomy Partners; Brian Boortz Public Relations; Brightline Defense
Project; C, Wolfe Software Engineering; Califa; California Alarm Association; California
Association of Competitive Telecommunications Companies; California Association of
Realtors; California Attorney General Xavier Becerra; California Common Cause;
California Freedom Coalition; California Labor Federation; CALPIRG; Cartoonland;
CCTV Center for Media & Democracy; Center for Democracy & Technology; Center for
Media Justice; Center for Rural Strategies; Change Beings With ME; Cheryl Elkins
Jewelry; Chris Garcia Studio; Chute; City and County of San Francisco; City of
Emeryville; City of Los Angeles; City of Oakland; City of Sacramento; City of San Jose;
Climate Solutions Net; Coalition for Humane Immigrant Rights; Cogent
Communications; Color Of Change; Common Cause; Community Tech Network;
Computer-Using Educators; Corporate Host Services; Constituent Records; Consumer
Action; Consumer Attorneys of California; Consumers Union; Contextly; County of
Santa Clara; Courage Campaign; Creative Action Network; CREDO Action; CreaTV San
Jose; Cruzio Internet; Daily Kos; David’s Amusement Company; Degreed; Demand
Progress Action; Democracy for America; Digital Deployment; Disability Rights
Education & Defense Fund; DLT Education; Dragon’s Treasure; DroneTV.com;
dsherman design; Electronic Frontier Foundation; Engine; Evensi; EveryLibrary; Equal
Rights Advocates; Faithful Internet; Former Federal Communications Commission
Commissioners Michael Copps, Gloria Tristani, and Tom Wheeler; Fight for the Future;
Founder Academy; FREE GEEK; Free Press; Friends of the Millbrae Public Library;
Gabriel Quinto, Mayor, City of El Cerrito; Girl Groove; GitHub; GoGo Technologies;
Gold Business & IP Law; Golden; Goodlight Natural Candles; Grass Fed Bakery;
Greenpeace USA; Grocery Outlet of Lompoc; Gusto; Hackers/Founders; Heartwood
Studios; HelloSign; High Fidelity; Homebrew; Horticultrist; Iam Bloom; iFixit;
iHomefinder, Inc.; Indivisible CA: StateStrong; Indivisible Sacramento; Indivisible SF;
Indivisible Sonoma County; Inflect; inNative; Intex Solutions, Inc.; IR Meyers
Photography; Johnson Properties; Kahl Consultants; Kaizena
Karma+; Langlers WebWorks; Lat13; Leatherback Canvas; Leet Sauce Studios, LLC;
Leverata, Inc.; Libib, Inc.; Lisa LaPlaca Interior Design; Logical Computer Solutions;
LoungeBuddy; Lyft; Magical Moments Event Planning & Coordinating;
Mallonee&Associates; Manargy; May First/People Link; Mechanics’ Institute Library;
Media Alliance; Media Mobilizing Project; Medium; Melbees; Merriman Properties
LLC; MGCC; Milked Media; Milo Magnus; Mindhive; MinOps; Mixt Media Art; MM
Photo; Mobile Citizen; Mogin Associates; NARAL Pro-Choice California; Narrow
Bridge Candles; National Consumer Law Center; National Digital Inclusion Alliance;
National Hispanic Media Coalition; New American’s Open Technology Institute; New
Media Rights; Nobody Cares Media; Nonprofit Technology Network; Oakland Privacy;
Obscure Engineering; Office of Ratepayer Advocates; Onfleet; OpenMedia; Oregon
Citizens’ Utility Board; Orthogonal, LLC; Pacific Community Solutions, Inc.; Pactio;
Paper Pastiche; Patreon; Patty’s Cakes and Desserts; PEN America; People Demanding
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 32 of 33
SB 822 (Wiener)
Page 31 of 32

Action; Personhood Press; Pilotly; Point.com; Pony Named Bill Tack; Pretty Me Store;
Progressive Technology Project; Prosenergy; Public Knowledge; Reddit; REELY; Reid
Case Management; RI Lopez Interpreter Services; RootsAction.org; Silicon Harlem;
Silver Lining Unlimited; SNAP Cats; Sonic.net, LLC; Sonos; spamedfit.com; Spiral;
Starsky Robotics; Stauter Flight Instruction; Sternidae Industries; SumOfUs; Suzi
Squishies; SV Angel; Tarragon Consulting Corporation; Tech Goes Home; Tesorio; The
Butcher Shop; The Greenlining Institute; The Monger; The Radio Doctor; The Run
Experience; The Utility Reform Network; Thinkshift Communications; Tostie
Productions; Trader Ann’s Attic; Tribd Publishing Co.; TWB & Associates; Twilio; UHF;
Underdog Media; Unwired; Upgraded; UX Consulting; Vic DeAngelo IT Consulting;
Venntive; Voices for Progress; Wallin Mental Medical; Western Center on Law &
Poverty; Whoopie Media; Wonderlandstudios; Words 2 Wow Life Science Marketing;
World Wide Web Foundation; Writers Guild of America West; XPromos Marketing
Mastery, LLC; 3 individuals

Opposition: 2-1-1 Humboldt Information and Resource Center; Asian Pacific Islander
American Public Affairs Association; AT&T; Athletes and Entertainers For Change;
Benefit Tomorrow Foundation; Black Business Association; Black Chamber of Orange
County; Black Women Organized for Political Action; Boys and Girls Club of El Dorado
County; Brotherhood Crusade; California Cable & Telecommunications Association;
California Communications Association; California State Conference of the National
Association for the Advancement of Colored People; Camp Fire Inland Southern
California; Chambers of Commerce of Alhambra, California Asian Pacific Islander,
California Black, California Hispanic, El Dorado County, Escondido, Fresno, Fresno
Metro Black, Greater Coachella Valley, Greater Los Angeles African American, InBiz
Latino/North County Hispanic, Korean American Central Mariposa County
Oceanside, Orange County Hispanic, Sacramento Asian Pacific Islander, Sacramento
Black, Sacramento Hispanic, Sacramento Metropolitan, Slavic American; Coachella
Valley Economic Partnership; Community Women Vital Voices; Computing
Technology Industry Association; Concerned Black Men of Los Angeles; Concerned
Citizens Community Involvement; Congress of California Seniors; CONNECT;
Consolidated Board of Realtists; DeBar Consulting; Entrepreneurs of Tomorrow
Foundation Eskaton; Fresno Area Hispanic Foundation; Fresno County Economic
Development Corp.; Frontier Communications; Guardians of Love; Hacker Lab;
Hispanic 100; Inland Empire Economic Partnership; International Leadership
Foundation; International Leadership Foundation Orange County Chapter; KoBE
Government Contracting Alliance; Krimson and Kreme; Latin Business Association;
Latino Service Providers; LightHouse Counseling & Family Resource Center; LIME
Foundation; Mandarin Business Association; Merced Lao Family Community, Inc.;
National Association for the Advancement of Colored People, Ventura County; North
Bay Leadership Council; North Orange County Chamber; OCA East Bay Chapter; OCA
Sacramento Chapter; OCA Silicon Valley; OCA National; Orange County Business
Council; Puertas Abiertas Community Resources Center; RightWay Foundation; San
Gabriel Valley Economic Partnership; Sierra College Foundation; Society for the Blind;
     Case 2:18-cv-02660-JAM-DB Document 2-2 Filed 09/30/18 Page 33 of 33
SB 822 (Wiener)
Page 32 of 32

TechNet; The Fresno Center; UFCW Local 648; USTelecom; Valley Industry and
Commerce Association; Young Visionaries Youth Leadership Academy

                                       HISTORY

Source: Author

Related Pending Legislation: SB 460 (de León, 2017) would codify portions of the
recently-rescinded Federal Communications Commission rules protecting “net
neutrality.” This bill would prohibit broadband Internet access service providers from
engaging in certain practices, including impairing or degrading lawful Internet traffic,
engaging in “paid prioritization,” and engaging in deceptive or misleading marketing
practices. It would also provide persons damaged by violations of this bill access to the
robust enforcement mechanisms laid out in the Consumer Legal Remedies Act. This bill
would also prohibit state agencies from contracting with such providers unless they
commit to not engage in the prohibited practices. This bill is currently in the Assembly
Rules Committee.

Prior Legislation: None Known

Prior Vote: Senate Energy, Utilities, and Communications Committee (Ayes 8, Noes 3)



                                     **************
